      Case 3:20-cv-00631-BAJ-EWD               Document 1-1        09/23/20 Page 1 of 15
        Case 3:20-cv-00087-JWD-SDJ             Document 13       07/08/20    Page lot 15




                              UNITED STATES DISTRICT COURT


                              MIDDLE DISTRICT OF LOUISIANA


JOE PITTS                                                            CIVIL ACTION

VERSUS                                                               NO. 20-87-JWD-SDJ

SAM'S EAST, INC., ET AL.


                                            NOTICE


       Please take notice that the attached Magistrate Judge' s Report has been filed with the Clerk
of the U.S. District Court.


       In accordance with 28 U.S.C. § 636(b)(1), you have 14 days after being served with the
attached report to file written objections to the proposed findings of fact, conclusions of law, and
recommendations set forth therein. Failure to file written objections to the proposed findings,
conclusions and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions accepted by the District Court.


     ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED                                      TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE'S REPORT.


       Signed in Baton Rouge, Louisiana, on July 8, 2020.




                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                             exhibit

                                                                                       *
                                                                                       §
                                                                                       a
                                                                                              h
        Case 3:20-cv-00631-BAJ-EWD                Document 1-1         09/23/20 Page 2 of 15
           Case 3:20-cv-00087-JWD-SDJ             Document 13        07/08/20    Page 2 of 15




                               UNITED STATES DISTRICT COURT


                               MIDDLE DISTRICT OF LOUISIANA


JOE PITTS                                                                CIVIL ACTION

VERSUS                                                                   NO. 20-87-JWD-SDJ

SAM'S EAST, INC., ET AL.


                 MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION


          Before the Court is a motion by Plaintiff Sam Pitts to remand this matter to the 1 9th Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana. (R. Doc. 5).           Defendant

Sam's East, Inc. opposes remand, filing a Memorandum in Opposition to Motion to Remand (R.


Doc. 6).


         For the reasons that follow, it is recommended that Plaintiffs Motion to Remand be


granted, and that this matter should be remanded to the 19th Judicial District Court ("JDC") for

the Parish of East Baton Rouge, State of Louisiana.


I.       FACTUAL AND PROCEDURAL BACKGROUND


          On May 29, 2019, Plaintiff filed suit against Defendants Sam's East, Inc. ("Sam's") and


The Overhead Door Company of Shreveport, Inc. ("Overhead Door") in the 19th Judicial District

Court. l Plaintiff claims that on January 7, 2019, he sustained injuries at Sam's, located at 7400


Youree Drive in Shreveport, Louisiana, "when a bay door failed because its retention spring broke


during normal use."2 Plaintiff asserts that Overhead Door "provided the door to Sam's and/or had

responsibilities for maintaining the door."3




1 R. Doc. 6-1, p. 1.
2R. Doc. 6-1, p. 2.
3 R. Doc. 6-1, p. 2.
         Case 3:20-cv-00631-BAJ-EWD                   Document 1-1          09/23/20 Page 3 of 15
           Case 3;20-cv-00087-JWD-SDJ                 Document 13         07/08/20      Page 3 of 15




          In August 2019, when providing responses to discovery requests from Plaintiff, Overhead


Door submitted past invoices for Sam's reflecting that all maintenance work for Sam's ceased in


20 14.4 Despite this evidence, on October 18, 2019, Plaintiff filed his First Amended Petition,

maintaining his allegations against Overhead Door and claiming that Overhead Door "provided


the door to Sam' s and/or had responsibilities for maintaining the door."5 Subsequently, on January

29, 2020, a site inspection was conducted at Sam's during which the representative for Overhead


Door stated that Overhead Door had neither manufactured or installed the bay door involved in


Plaintiffs alleged incident.6

          On February 14, 2020, Sam's removed this matter, asserting federal subject matter


jurisdiction under 28 U.S.C. § 1332.7            Per Sam's, Overhead Door, a nondiverse party, was

improperly joined, giving this Court jurisdiction over this matter.8 Plaintiff, in response, filed a

Motion to Remand on March 13, 2020, claiming that the Notice of Removal was untimely.9

Specifically, Plaintiff argues that Sam's filed its Notice of Removal more than 30 days after


receiving Plaintiffs Petition, which contained all the information necessary to determine improper


joinder or, alternatively, more than 30 days after it could have determined Overhead Door was


fraudulently joined "through a diligent investigation and response to Plaintiffs discovery


requests," which constitute "other paper" under 28 U.S.C. § 1446(b).10

          Sam's filed a Memorandum in Opposition to Motion to Remand on March 20, 2020,


claiming that "January 29, 2020 is the undisputed objective date wherein it was ascertained that




4 R. Doc. 5-7.
5 R. Doc. 1-9, p. 285. Plaintiff filed his First Amended Petition following a grant of Exceptions of Vagueness and
Non-Conformity filed by Sam's in state court. R. Doc. 6-4.
6 R. Doc. 6, pp. 6, 8.
7 R. Doc. 1, p. 2 4.
8 R. Doc. 1, p. 3 If 12.
9 R. Doc. 5, p. 1.
10 R. Doc. 5, p. 1.
        Case 3:20-cv-00631-BAJ-EWD             Document 1-1        09/23/20 Page 4 of 15
           Case 3:20-cv-00087-JWD-SDJ          Document 13       07/08/20    Page 4 of 15




Plaintiff had no viable cause of action against non-diverse defendant, [Overhead Door], "ii
                                                                                                 As

argued by Sam's, because it filed its Notice of Removal within 30 days of the site visit, removal


was timely.


II.       LAW AND ANALYSIS


          A party may remove an action from state court to federal court if the action is one over


which the federal court has subject matter jurisdiction. Manguno v. Prudential Prop. & Cas. Ins.


Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C. § 1441(a)). The removing party bears the


burden of showing that federal jurisdiction exists and that removal was proper.       Id. (citations

omitted). "Any doubts regarding whether removal jurisdiction is proper should be resolved against


federal jurisdiction." Bartel v. Am. Export Isbrandtsen, 64 F.Supp.3d 856, 862 (M.D. La. 2014)


(citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000).


          28 U.S.C. § 1446 sets forth the general procedure for removal. See Vinson v. Sheraton


Operating Corp., No. 01-1444, 2001 WL 1090793, at *1 (E.D. La. Sept. 14, 2001). Generally, a


civil action must be removed within 30 days after the defendant received "a copy of the initial


pleading setting forth the claim for relief upon which such action or proceeding is based, or within


30 days after the service of summons upon the defendant if such initial pleading has then been


filed in court and is not required to be served on the defendant, whichever period is shorter." 28


U.S.C. § 1446(b)(1). However, if the case is not removable based on the initial pleading, "a notice


of removal may be filed within 30 days after receipt by the defendant, through service or otherwise,


of a copy of an amended pleading, motion, order or other paper from which it may first be


ascertained that the case is one which is or has become removable."           § 1446(b)(3).   "The

information supporting removal in a copy of an amended pleading, motion, order or other paper




11 R. Doc. 6, p. 8.
        Case 3:20-cv-00631-BAJ-EWD               Document 1-1        09/23/20 Page 5 of 15
          Case 3:20-cv-00087-JWD-SDJ             Document 13       07/08/20    Page 5 of 15




... must be unequivocally clear and certain to start the time limit running."           Bourgeois v.

Huntington Ingalls Inc., No. 20-1002, 2020 WL 2488026, at *3 (E.D. La. May 14, 2020) (quoting


Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 608-09 (5th Cir. 2018)).


         "While the language of § 1446(b) does not expressly mention fraudulent joinder, courts


have held that defendants have thirty days to remove a case once they discover the existence of


fraudulent joinder."      Ayres v. Sears, 571 F.Supp.2d 768, 772-73 (W.D. Tex. 2008) (citations


omitted); see also Delaney v. Viking Freight, Inc., 41 F.Supp.2d 672, 674 (E.D. Tex. 1999) ("In


the fraudulent joinder context, a defendant has 30 days from the date that the fraudulent joinder


could first be ascertained in which to file a notice of removal.") (citing Jernigan v. Ashland Oil


Inc., 989 F.2d 812, 817 (5th Cir. 1993)); Delatte v. Zurich Ins. Co., 683 F.Supp. 1062, 1064 (M.D.


La. 1988) (finding removal on the basis of fraudulent joinder untimely when it was not done within


30 days of the nondiverse defendants' settlements with plaintiff).


          "Removal statutes are to be construed strictly against removal and for remand, and a failure


to timely file a notice of removal is a defect that requires remand to state court." Delaney, 41


F.Supp.2d at 674 (citing Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 106 (5th Cir. 1996);


Royal v. State Farm Fire & Cas. Co., 685 F.2d 124, 127 (5th Cir. 1982)) (internal quotations


omitted).


         A. Citizenship of the Parties


         Federal district courts have original jurisdiction over all civil actions where the matter in


controversy exceeds $75,000 and is between citizens of different states. 28 U.S.C. § 1332(a)(1).


Here, Plaintiff is a citizen of Texas.12 For the purposes of diversity jurisdiction, "a corporation

shall be deemed to be a citizen of every State and foreign state by which it has been incorporated




12 R. Doc. 1, p. 2 K 7.
         Case 3:20-cv-00631-BAJ-EWD                        Document 1-1         09/23/20 Page 6 of 15
           Case 3:20-cv-00087-JWD-SDJ                      Document 13       07/08/20       Page 6 of 15




and of the State or foreign state where it has its principal place of business."                       28 U.S.C. §

1332(c)(1). Sam's is incorporated in Arkansas and also has its principal place of business there.13

As such, it is an Arkansas citizen. Overhead Door is incorporated in Louisiana, with its principal


place of business is in Shreveport, Louisiana, and therefore is a citizen of Louisiana.14 However,

under 28 U.S.C. § 1441(b)(2), "[a] civil action otherwise removable solely on the basis of the


jurisdiction under section 1332(a) of this title may not be removed if any of the parties in interest


properly joined and served as defendants is a citizen of the State in which such action is brought."


As a citizen of Louisiana, Overhead Door is a nondiverse party.                    However, Sam's argues that

Overhead Door is an improperly joined party, such that its citizenship should not be considered in


determining jurisdiction. 15

          B. Improper Joinder of Overhead Door


          When a nondiverse party is properly joined as a defendant, the case may not be removed


under 28 U.S.C. § 1332. Schaefer v. KodiakMfg. Inc., No. 1 1-619, 201 1 WL 1656081, at *2 (E.D.


La. May 2, 201 1). However, a defendant may remove by showing that the nondiverse party was


improperly joined.16 Id. (citing Smallwood v. III. Cent. R.R. Co., 352 F.3d 220, 222 (5th Cir.

2003)); see also Turbine Generation Servs. LLC v. Gen. Elec. Co., No. 19-1257, 2020 WL


2758971, at *3 (W.D. La. Mar. 27, 2020) ("The improper joinder doctrine is a narrow exception


to the complete diversity rule.") (citing McDonald v. Abbott Labs., 408 F.3d 177, 183 (5th Cir.


2005)). The burden of proving improper joinder to prevent diversity is a heavy one that rests on


the removing party.         Skidmore v. Beech Aircraft Corp., 672 F.Supp. 923, 925 (M.D. La. 1987)



13 R. Doc. 1, p. 2 f 8.
14 R. Doc. 1, p. 3 110.
15 R. Doc. 1, p. 3 1 12.
16"While the Fifth Circuit uses the term 'fraudulent joinder' and 'improper joinder' interchangeably, the preferred
term is 'improper joinder'." Ayres, 571 F.Supp.2d at 772 n.3 (citing Smallwood v. HI. Cent. R.R. Co.,
                                                                                                          385 F.3d 568,
574 n.l (5th Cir. 2004)). In their pleadings, the parties use the term "fraudulent joinder." However, because
                                                                                                              "improper
joinder" is the preferred term, the Court will use it here, as possible.
         Case 3:20-cv-00631-BAJ-EWD                      Document 1-1           09/23/20 Page 7 of 15
          Case 3:20-cv-00087-JWD-SDJ                    Document 13           07/08/20       Page 7 of 15




(citations omitted). Improper joinder is established by demonstrating either (1) actual fraud in the


pleading of jurisdictional facts, or (2) the inability of the plaintiff to establish a cause of action


against a nondiverse party in state court.          Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529,


532 (5th Cir. 2006) (citing Travis v. Irby, 326 F.3d 644, 646-47 (5th Cir. 2003)).


         Here, according to Sam's, Trey Turner, the corporate representative of Overhead Door,


stated at the January 29, 2020 site inspection that Overheard Door "did not manufacture nor install


the alleged overhead door involved in Plaintiffs incident" and that it "had nothing to do with the


alleged overheard door involved in Plaintiffs incident."17 Sam's further asserts that immediately

after the site inspection, counsel for all parties discussed the inspection, at which time Plaintiffs


counsel agreed to dismiss Overhead Door from this litigation and canceled the deposition of


Overhead Door's corporate representative scheduled for the following day.18                           Thus, because

Overhead Door did not manufacture or install the bay door here at issue, and because Overheard


Door ceased maintenance on doors for Sam's in 2014, years before Plaintiffs incident, no cause


of action can be brought against Overheard Door. As such, per Sam's, it is an improperly joined


party.


         Plaintiff does not challenge these assertions. In fact, in his Motion to Remand, Plaintiff


specifically states that he "does not contest fraudulent joinder. 5519 The question of the improper


joinder of Overhead Door, therefore, is not in dispute.                    See Delaney, 41 F.Supp.2d at 674

("Plaintiffs acknowledge that there is no reasonable basis for predicting that Texas law would




17 R. Doc. 6, p. 6 (citing Affidavit of Valerie Theng Matherne, R. Doc. 1-1).
18 R. Doc. 6, p. 6.
19 R. Doc. 5-1, p. 3. In addition, Plaintiff states, "Through discovery, Plaintiff acknowledges that Overhead Door did
not install, inspect, or maintain the faulty hay-door. Plaintiff has intended to dismiss the party from the lawsuit
                                                                                                                    upon
Sam's East identifying for Plaintiff the proper defendant to substitute." R. Doc. 5-1, p. 3 n.l.
         Case 3:20-cv-00631-BAJ-EWD                 Document 1-1      09/23/20 Page 8 of 15
          Case 3:20-cv-00087-JWD-SDJ               Document 13     07/08/20    Page 8 of 15




impose liability on Central Freight in this case.       Thus, the question of whether that party was


fraudulently joined is not in dispute.").


         C. Timeliness of Removal


         Given that Overhead Door is an improperly joined party, the Court must then determine


whether Defendant's February 14, 2020 removal of the case was timely under § 1446(b).


                      1.   Whether January 29, 2020, is the date that triggered the 30-day removal
                           deadline

         The Court must first determine on which day the improper joinder of Overhead Door was


sufficiently ascertainable as to trigger the 30-day time limit for removal set forth in § 1446(b).


Sam's asserts removal was timely under § 1446(b) because it removed the case within thirty (30)


days of the determination that Overhead Door was improperly joined. Sam's repeatedly claims


that January 29, 2020, the date of the site inspection, is the date on which it was determined that


Overhead Door neither manufactured nor installed the bay door that allegedly caused Plaintiffs


injuries.20 According to Sam's, the information was provided orally to the other parties, via a

statement by Overhead Door's representative, and following this disclosure, the deposition of the


corporate representative of Overhead Door, scheduled for the following day, was cancelled upon


agreement by counsel for all parties.21 Sam's does provide an affidavit of defense counsel, dated

February 14, 2020, the same date the Notice of Removal was filed, confirming the events of


January 29, 2020.22

         Plaintiff, on the other hand, argues that the Notice of Removal was untimely because "all


the information Sam's needed to ascertain the removability of this case based on fraudulent joinder


was available to Sam's when it received Plaintiffs Original Petition" because it "was in control of




20 R. Doc. 6, p. 7.
21 R. Doc. 6, p. 6.
22 R. Doc. 1-1.
         Case 3:20-cv-00631-BAJ-EWD                      Document 1-1           09/23/20 Page 9 of 15
             Case 3:20-cv-00087-JWD-SDJ                  Document 13         07/08/20       Page 9 of 15




the bay-door and all information regarding the installation and maintenance of the bay-door. 5523


Plaintiff further asserts that even if Sam's could not have detected "Overhead Door's fraudulent


joinder" upon first receiving Plaintiffs Original Petition, it could have done so "by August 2019


when it received and responded to Plaintiffs written discovery and received Overhead Door's


discovery."24 Plaintiffs requests included requests for information about the installation of the

bay door at issue as well as its maintenance records.25 Per Plaintiff, "[i]f Sam's had been diligent

in its investigation and response to Plaintiffs written discovery, it would have likely discovered


the alleged fraudulent joinder. 5526


          In his Original Petition, filed May 29, 201 9, Plaintiff asserts that Overhead Door "provided


the door to Sam's and/or had responsibilities for maintaining the door."27 Plaintiff further alleges

that "Defendants Sam's and Overhead Door caused the danger to be present and failed to warn


Plaintiff."28      This argument by Plaintiff, that his Original Petition, which clearly implicates

Overhead Door, was sufficient to place Sam's on notice of Overhead Door's improper joinder


because it was in control of the door and all information regarding the installation and maintenance


of the bay door, is without merit.29 First, according to Sam's, there was no report of an incident

involving Plaintiff at the store in question on January 7, 201 9.30 Second, the Original Petition does

not even specify which bay door allegedly malfunctioned and caused him harm, claiming only that


he sustained injuries "when a bay door failed because its retention spring broke during normal




23 R. Doc.   5-1, p. 5.
24 R. Doc.   5-1, p. 5.
25 R. Doc.   5-1, p. 5.
26 R. Doc.   5-1, p. 6.
27 R. Doc.   6-1, p. 2.
28 R. Doc.   6-1, p. 2.
29 Had the   Original Petition placed Sam's on notice of the improper joinder of Overhead Door, the applicable removal
statute would have been 28 U.S.C. § 1446(b)(1), supra. Because the Court finds that the Original Petition did not
                                                                                                                  so
notify Sam's, this statute is not applicable here.
30 R. Doc. 6, p. 3.
         Case 3:20-cv-00631-BAJ-EWD                       Document 1-1             09/23/20 Page 10 of 15
             Case 3:20-cv-00087-JWD-SDJ                   Document 13           07/08/20        Page 10 of 15




       "31
use.         Third, Plaintiff makes only conclusory allegations about information Sam's has, without


specifying the information or a particular document, or providing any evidence that Sam's did, in


fact, have the information in question.32 The Court therefore finds that receipt of the Original

Petition by Sam's did not trigger the 30-day time limit for removal.


             Because the time limit was not triggered by service of the Original Complaint, removal


here is governed by 28 U.S.C. § 1446(b)(3), as stated above. The Fifth Circuit has held that "the


information supporting removal in a copy of an amended pleading, motion, order or other paper


must be 'unequivocally clear and certain' to start the time limit running for a notice of removal


under the second paragraph of section 1446(b) [now known as 1446(b)(3)]. "33 Bosky v. Kroger


Tex., LP, 288 F.3d 208, 211 (5th Cir. 2002). Thus, the question is when it became "unequivocally


clear and certain" that Overhead Door was improperly joined and the case, therefore, was


removable.


             Plaintiff argues that the next date triggering removal was August 2019, when Sam's


received and responded to Plaintiffs written discovery and received Overhead Door's discovery,


in part because Plaintiffs requests included requests for information about the installation of the


bay door and its maintenance records.34 At the outset, it is clear to the Court that the discovery



31 R. Doc. 6-1, p. 2.
32 In support of his argument, Plaintiff cites to Crews v. Nat 'I Boat Owners Ass 'n (NBOA) Marine Ins. Agency, Inc.,
No. 5-1057, 2006 WL 902269 (M.D. Ala. Apr. 6, 2006). In Crews, the court found that the initial complaint
                                                                                                                    provided
a clue to the existence of diversity of citizenship ofthe parties, namely, that the last page of the complaint
                                                                                                               listed service
addresses for each of the defendants in states other than Alabama, the state of the plaintiffs residence.
                                                                                                                Id. at *2. In
addition, an attachment to the complaint also contained the addresses of the defendants, showing them residing
                                                                                                                      outside
of Alabama. Id. at *2. Thus, per the Crews court, the removal time period began to run upon service of
                                                                                                             the complaint.
Id. at *3. This case is distinguishable from the instant matter, where Plaintiff cannot point to a single
                                                                                                               document, or
reference thereto, that would in any way indicate Overhead Door's improper joinder.
33 As explained in Credeur v. York Claim Serv., No. 13-1367, 2013 WL 4814231, at *3 (W.D. La. Sept. 9, 2013):
"Prior to the revision of Section 1446 effective December 7, 2012, the text that now appears in Section
                                                                                                           1446(b)(1)
was the first paragraph of Section 1446(b) (with certain minor revisions), while the text that now appears
                                                                                                           in Section
1446(b)(3) was a part of the second paragraph of Section 1446(b). Therefore, the jurisprudence predating
                                                                                                         December
7, 2012 and referring to the first and second paragraphs of Section 1446(b) now pertains to Section
                                                                                                    1446(b)(1) and
(3), respectively."
34 R Doc. 5-1, p. 5.
        Case 3:20-cv-00631-BAJ-EWD                        Document 1-1            09/23/20 Page 11 of 15
         Case 3:20-cv-00087-JWD-SDJ                      Document 13           07/08/20       Page 11 of 15




requests by Plaintiff to Sam's, which request information about the installation of the door and its


maintenance records,35 are just that, requests for information.                      They in no way clearly and

unequivocally establish that Overhead Door was improperly joined and do not provide any


information that would even indicate such, as was the case in Crews. Similarly, while Overhead


Door's discovery did reflect that Overheard Door ceased maintenance on doors at Sam's in 2014


and, therefore, was not in charge of maintaining the door at issue at the time of Plaintiff s incident


in 2019, that information did not establish whether Overhead Door had "provided the door to


Sam's," as alleged in its Original and First Amended Petitions.36 The Court finds that the time

period for removal was not triggered in August 2019 either.


         The Court here agrees with Sam's that January 29, 2020, was the first date on which it was


clear and unequivocally certain that Overhead Door did not provide or install the bay door at issue.


Combined with the previously-provided maintenance records, the statement by Overhead Door's


corporate representative was sufficient to show that no cause of action could be asserted against


Overhead Door related to Plaintiffs incident. However, this information alone is not enough to


trigger the time period for removal; § 1446(b)(3) sets forth additional requirements that must be


met for removal under that statute, including the provision of "other paper."


                   2.   Whether the "other paper" requirement of 28 U.S.C. § 1446(b)(3) has been
                        met


         As provided by 28 U.S.C. § 1446(b)(3), "a notice of removal may be filed within 30 days


after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,


motion, order or other paper from which it may first be ascertained that the case is one which is or




35 Plaintiff cites to interrogatories 1,5,6, and 1 1 and requests for production 28, 29, 30, 42, and 76. R. Doc. 5-1, p. 5.
36 R. Doc. 6-1, p. 2; R. Doc. 1-9, p. 285.
      Case 3:20-cv-00631-BAJ-EWD               Document 1-1       09/23/20 Page 12 of 15
        Case 3:20-cv-00087-JWD-SDJ            Document 13       07/08/20    Page 12 of 15




has become removable." Thus, proper removal requires the receipt of a pleading, motion, order,

or "other paper," from which the removability of the case can be discerned.


        The Fifth Circuit has treated improper joinder cases somewhat differently than other cases


that become removable under § 1446(b)(3). For instance, generally, "[i]n the context of the 'other


paper' doctrine generally, a case becomes removable only when a 'voluntary act' of the plaintiff


makes it ascertainable for the first time that a case is removable." Schaefer, 201 1 WL 1656081, at


*3 (citing S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996)). This has been


described as the "long-standing 'voluntary-involuntary rule'."     Delaney, 41 F.Supp.2d at 677.

However, in the context of improper joinder, the Fifth Circuit has not imposed the voluntary act


requirement.   Schaefer, 2011 WL 1656081, at *3 (citing Jernigan, 989 F.2d at 815); see also


Crockett, 436 F.3d at 532 ("Courts have long recognized an exception to the voluntary-involuntary


rule where a claim against a nondiverse or in-state defendant is dismissed on account of fraudulent


joinder.") (citation omitted). Thus, no voluntary act by Plaintiff here is needed for the case to be


removable under § 1446(b)(3).


        Similarly, as a general rule, "the defendant's subjective knowledge cannot convert a case


into a removable action." Bosky, 288 F.3d at 210 (citation omitted). However, in cases involving


fraudulent joinder of a nondiverse defendant, these restrictions do not apply.      See Ayres, 571

F.Supp.2d at 775 n.7 (W.D. Tex. 2008) (finding the holding in SWS Erectors, supra, that an


affidavit based on defendant's subjective knowledge did not constitute "other paper" for purposes


of § 1446(b) "does not appear to apply in the fraudulent joinder context, because a subjective act


by a defendant would fall under the voluntary- involuntary exception recognized by the Fifth


Circuit in fraudulent joinder cases.") (citing Delaney, 41 F.Supp.2d at 677-78).
      Case 3:20-cv-00631-BAJ-EWD               Document 1-1        09/23/20 Page 13 of 15
        Case 3:20-cv-00087-JWD-SDJ             Document 13       07/08/20    Page 13 of 15




        Because no voluntary action by Plaintiff is required here, and a defendant's subjective


knowledge of can be included in "other paper," the question remaining before the Court is whether


the other requirements of § 1446(b)(3) have been met, specifically, whether there was "receipt"
                                                                                                of

"other paper" by Sam's sufficient to trigger removability under that statute.          In Morgan v.

Huntington Ingalls, Inc., the Fifth Circuit closely examined the language of § 1446(b)(3)
                                                                                          to

determine whether oral testimony at a deposition constituted "other paper" within the statute. 879


F.3d 602 (5th Cir. 2018). In finding that, unlike a deposition transcript, oral testimony does not


constitute "other paper, the Court stated,


               The plain meaning of each of these words suggests that the
               information giving notice of removal must be contained in a writing.
               The defendant must actually "receive" a "copy" of the pertinent
               information.    To say that a defendant receives a copy of the
               information upon oral testimony defies logic. The definition of
               "paper" contemplates a written "document" or "instrument." The
               definition of "copy" specifically states that the "double" must be in
               "writing." Oral testimony is not a written document or instrument.
               Further, as Bosky \supra\ explains, "ascertain" requires a high level
               of certainty.

Id. at 609. While not an improper joinder case, the Morgan decision reflects the Fifth Circuit's


interpretation of § 1446(b) as requiring receipt of a copy of a written document. The question,


then, is whether oral statements in the context of improper joinder are sufficient to trigger


removability, or whether in all contexts a written, tangible "other paper" is required.


       Here, Sam's continually references the oral statement by the corporate representative of


Overheard Door, which unequivocally establishes that Overhead Door did not manufacture
                                                                                       or

install the bay door at issue.   However, Sam's does not ever identify the "other paper" that §


1446(b)(3) requires to trigger removability.   Because the deposition of that representative was

canceled, there is no deposition transcript to which Sam's can point. The only possible tangible


document that could be considered "other paper" here is the affidavit executed by counsel
                                                                                          for
      Case 3:20-cv-00631-BAJ-EWD               Document 1-1        09/23/20 Page 14 of 15
       Case 3:20-cv-00087-JWD-SDJ              Document 13       07/08/20    Page 14 of 15




Sam's, attesting to the events of January 29, 2020. However, as explained below, the Court finds


this document does not constitute sufficient "other paper."


       In the removal cases based on the improper joinder of a nondiverse defendant reviewed by


this Court, the courts required an identifiable "other paper" alerting the defendant to the improper


joinder to trigger the time limit for removal under § 1446(b). See, e.g., Jernigan, 989 F.2d 812


(answer of nondiverse defendant revealed fraudulent joinder to diverse defendant, commencing


removal period.under § 1446(b)); Turbine Generation Servs., 2020 WL 2758971, at *5 (failure to


file a proof of claim in a bankruptcy proceedings "is not based upon information in a tangible


document," "is not an 'other paper'," and "removal is not ascertainable from that inaction").


       In Ayres v. Sears, supra, a removal case under § 1446(b) based on the improper joinder of


a nondiverse defendant, the court there found that an affidavit by the nondiverse defendant store


manager, which was prepared with that defendant's subjective knowledge, constituted "other


paper" under § 1446(b). Ayres, 571 F.Supp.2d at 775 n.7.       Such is not the case here, however,

where the affidavit was created by the diverse defendant, based on an oral statement by the


nondiverse defendant. Counsel for Sam's, not Overheard Door or its counsel, attested to the fact


that Overheard Door stated it did not install or manufacture the bay door at issue here. In addition,


there was no "receipt" of this affidavit by Sam's, as required by the statute, because Sam's prepared


it. It, therefore, cannot be "other paper from which it may first be ascertained that the case is one


which is or has become removable."      28 U.S.C. § 1446(b)(3).    Thus, the Court finds no "other

paper" was here received by Sam's. Because no "other paper" was received, the Court finds that


Sam's removal under § 1446(b) was premature.          See McLain v. Am. Int'l Recovery, Inc., 1

F.Supp.2d 628, 631 (S.D. Miss. 1998) (failure to respond to a request for a stipulation regarding
      Case 3:20-cv-00631-BAJ-EWD                 Document 1-1         09/23/20 Page 15 of 15
       Case 3:20-cv-00087-JWD-SDJ               Document 13        07/08/20      Page 15 of 15




the amount in controversy does not constitute "other paper" or an "amended pleading"; because §


1446(b) was, therefore, not triggered, case was removed prematurely).


       The Fifth Circuit has admonished district courts that "[t]he removal statute is . . .to be strictly


construed, and any doubt about the propriety of removal must be resolved in favor of remand."


Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007) (citations omitted).


Accordingly, it is recommended that Plaintiffs Motion to Remand be granted and that this matter


be remanded to state court.


HI.    CONCLUSION AND RECOMMENDATION


       For the reasons set forth above, IT IS RECOMMENDED that Plaintiffs Motion to


Remand (R. Doc. 5) be GRANTED and this matter be REMANDED to the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana.


       Signed in Baton Rouge, Louisiana, on July 8, 2020.




                                                SCOTT D. JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
